ITEMID: 001-59762
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: CHAMBER
DATE: 2001
DOCNAME: CASE OF E.H. v. GREECE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - financial award
JUDGES: András Baka
TEXT: 7. The applicant is a Greek national, born in 1963 and living in Veroia (Greece).
8. The applicant graduated in 1991 from the Faculty of Humanities of the University of Bari (Italy) with a Bachelor’s Degree in Literature. On 20 June 1991 he submitted his degree to DIKATSA, a public body empowered to award to Greek students recognition of diplomas obtained from foreign schools and Universities. On 14 October 1991 the committee of history and archaeology of DIKATSA examined the degree and proposed to recognise it as equivalent to a Greek degree. However, the committee considered that the applicant should take part in fourteen supplementary examinations. On 9 July 1992 the committee of classical literature of DIKATSA decided that the applicant should take eighteen supplementary examinations. On 30 July 1992, the Chairman of the Board of Directors of DIKATSA considered the degree as equivalent to a Greek degree but not fully corresponding to such a degree and, accordingly, invited the applicant to take nine supplementary disciplines. On 4 December 1992 the applicant introduced an application for review of the decision of 30 July 1992, but on 25 May 1993 DIKATSA reiterated its refusal to recognise the applicant’s degree and invited him to sit eighteen supplementary examinations (decision N° 11/55/93).
9. On 24 April 1995 the applicant applied to the Supreme Administrative Court asking it to set aside decision No. 11/55/93 of DIKATSA. He also requested the Supreme Court to refer to the Court of Justice of the European Communities the prejudicial question of Community law raised by the case. He alleged that the above-mentioned decision was not taken in conformity with Council Directive 89/48/EEC of 21 December 1988 setting up “a general system for the recognition of higher-education diplomas awarded on completion of professional education and training of at least three years’ duration”; in particular, he stressed that the Greek State had not yet taken the necessary measures to comply with the Directive although two years had elapsed since its notification to the member States of the EEC. He also maintained that following that decision, it was impossible for him to find a job or to work in a public school because he did not meet any longer the condition of the age limit.
10. The Supreme Administrative Court fixed the date of the hearing on 24 September 1996. On that date, the hearing was adjourned ex officio and the case was referred to an enlarged formation of the Chamber because of its major importance. Then the Chamber set down the hearing for 7 October 1996 but on that date three more actions aiming at setting aside decisions of the DIKATSA having the same subject-matter with that concerning the applicant were introduced before the same Chamber. The hearing was thus adjourned until 13 January 1997. However, the Chamber decided to relinquish jurisdiction in favour of the Plenary for the three new cases and, accordingly, the hearing in the applicant’s case was adjourned again until 17 March 1997, 2 June 1997, 1 December 1997, 6 April 1998, 1st June 1998 and 7 December 1998.
11. On 20 May 1994 the applicant had introduced an action for damages before the First Instance Administrative Court of Veroia. He claimed a substantial amount for the pecuniary damage he had suffered as a result of the omission of the State to implement Directive 89/48/EEC and alleged that the amount sought corresponded to the loss of income he would have earned if he had been able to work as a teacher in a private school. The hearing was listed for 24 September 1996. However, on that date the Administrative Court adjourned the consideration of the case due to the parliamentary elections. A new hearing date was fixed on 21 July 1997 but the hearing was adjourned by agreement of both parties awaiting the Supreme Administrative Court’s judgment. On 29 September 1997, 17 March 1998 and 24 November 1998 the Court adjourned again the examination of the action.
12. On 11 January 1999 the Supreme Administrative Court rejected the abovementioned application because the applicant was not represented by a lawyer at the hearing. The judge rapporteur had, however, proposed to have the decision of the DIKATSA set aside for lack of reasoning.
13. The hearing before the Administrative Court of Veroia took place on 22 June 1999. In its judgment of 24 September 1999 the Administrative Court declared that it was incompetent to deal with the case and referred it to the Administrative Court of Athens, on the ground that the competent administrative authorities which allegedly omitted to take the necessary measures to comply with the European Communities directives and amend the relevant legislation in matters relating to recognition of degrees had their seat in Athens.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
